Per Curiam.
Upon further request for an opinion as to the constitutionality of House Bill Ho. 165, specific inquiries relating to several sections of the constitution in connection with the proposed enactment have been submitted. "We have been favored with a brief argument ese pa/rte in support of the constitutionality of the proposed measure. Upon consideration of the various matters involved in the questions submitted, we are of the opinion that the principal provisions of the bill, with which the remaining provisions are inseparably connected in substance, cannot be upheld as constitutional; and hence the answer to the legislative inquiry must be that the bill as a whole is unconstitutional. Cooley, Const. Lim. p. 178.
In addition to the constitutional objections indicated by the specific inquiries, it has been suggested as doubtful whether certain of the duties and responsibilities contemplated by the bill can properly be devolved upon the district courts. See Const, arts. 3, 6.